--------------------------------------------------------------------------------

Exhibit 10.5
 
SunEdison Registration Rights Agreement
 
EXECUTION VERSION
 
TERRAFORM POWER, INC.,
 
SUNEDISON, INC.,
 
SUNEDISON HOLDINGS CORPORATION
 
- and –
 
SUNE ML1, LLC
 
REGISTRATION RIGHTS AGREEMENT
 
October 16, 2017
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE 1
 
 
 
INTERPRETATION
 
1
 
1.1
Definitions
 
1
 
1.2
Headings and Table of Contents
 
3
 
1.3
Interpretation
 
3
 
1.4
Invalidity of Provisions
 
3
 
1.5
Entire Agreement
 
4
 
1.6
Waiver, Amendment
 
4
 
1.7
Mutual Waiver of Jury Trial
 
4
 
1.8
Consent to Jurisdiction and Service of Process
 
4
 
1.9
Specific Enforcement
 
5
 
1.10
Governing Law
 
5
 
 
 
 
 
 
ARTICLE 2
 
 
 
REGISTRATION RIGHTS
 
5
 
2.1
Registration
 
5
 
2.2
Short-Form Filings
 
6
 
2.3
Holdback Agreements
 
6
 
2.4
Registration Procedures
 
6
 
2.5
Suspension of Dispositions
 
8
 
2.6
Registration Expenses
 
9
 
2.7
Indemnification
 
9
 
2.8
Transfer of Registration Rights
 
11
 
2.9
Preservation of Rights
 
11
 
 
 
 
 
 
ARTICLE 3
 
 
 
TERMINATION
 
11
 
3.1
Termination
 
11
 
 
 
 
 
 
ARTICLE 4
 
 
 
MISCELLANEOUS
 
12
 
4.1
Enurement
 
12
 
4.2
Notices
 
12
 
4.3
Authority
 
12
 
4.4
Further Assurances
 
12
 
4.5
Counterparts
 
13
 



i
 

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
 
THIS AGREEMENT made as of the 16th day of October, 2017
 
BETWEEN:
 
TERRAFORM POWER, INC. (“TERP”)
 
SUNEDISON, INC., (“SunEdison”)
 
SUNEDISON HOLDINGS CORPORATION (“SHC”)
 
- and –
 
SUNE ML1, LLC (“SML1”)
 
RECITALS:
 
WHEREAS, TERP desires to provide the Holders with the registration rights
specified in this Agreement with respect to Registrable Shares on the terms and
subject to the conditions set forth herein.
 
NOW THEREFORE the parties covenant and agree, each with the other, as follows:
 
ARTICLE 1
   
INTERPRETATION
 
1.1   Definitions
 
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
 
1.1.1 “Advice” has the meaning assigned to such term in Section 2.5;
 
1.1.2 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person;
 
1.1.3 “Agreement” means this Registration Rights Agreement;
 
1.1.4 “Beneficial owner” or “beneficially own” has the meaning given such term
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as amended,
and a Person’s beneficial ownership of Shares shall be calculated in accordance
with the provisions of such rules; provided, however, that for purposes of
determining beneficial ownership, a Person shall be deemed to be the beneficial
owner of any security which may be acquired by such Person, whether within sixty
(60) days or thereafter, upon the conversion, exchange or exercise of any
warrants, options, rights or other securities.
 
1.1.5 “Business Day” means every day except a Saturday or Sunday, or a day which
is a statutory or civic holiday in the Province of Ontario or the State of New
York;
 
1.1.6 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the general partner of B) or by virtue of the
beneficial ownership of or control over a majority of the voting interests in B;
and, for certainty and without limitation, if A owns or has control over shares
or other securities to which are attached more than 50% of the votes permitted
to be cast in the election of directors to the Governing Body of B or A is the
general partner of B, a limited partnership, then in each case A Controls B for
this purpose, and the term “Controlled” has the corresponding meaning;
 
1.1.7 “Effective” means, in the case of a Registration Statement, the
registration statement becoming effective, whether automatically, by a
declaration by the SEC that such registration statement is effective or
otherwise;
 
1.1.8 “Effective Date” means the date a Registration Statement becomes
Effective;
 
1.1.9 “FINRA” means Financial Industry Regulatory Authority, Inc.;
 
1
 

--------------------------------------------------------------------------------



1.1.10 “Governing Body” means (i) with respect to a corporation or limited
company, the board of directors of such corporation or limited company, (ii)
with respect to a limited liability company, the manager(s) or managing
partner(s) of such limited liability company, (iii) with respect to a
partnership, the board, committee or other body of each general partner or
managing partner of such partnership, respectively, that serves a similar
function (or if any such general partner is itself a partnership, the board,
committee or other body of such general or managing partner’s general or
managing partner that serves a similar function) and (iv) with respect to any
other Person, the body of such Person that serves a similar function, and in the
case of each of (i) through (iv) includes any committee or other subdivision of
such body and any Person to whom such body has delegated any power or authority,
including any officer and managing director;
 
1.1.11 “Holder” means (i) the SunEdison Holders and (ii) any direct transferee
of any SunEdison Holder who has become a party to this Agreement in accordance
with Section 2.8 and has agreed in writing to be bound by the terms of this
Agreement, in each case only to the extent such Person holds Registrable Shares;
 
1.1.12 “Inspectors” has the meaning assigned to such term in Section 2.4(j);
 
1.1.13 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
company, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or governmental agency,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning;
 
1.1.14 “Records” has the meaning assigned to such term in Section 2.4(j);
 
1.1.15 “register,” “registered” and “registration” refers to a registration
effected by preparing and filing a registration statement in compliance with the
U.S. Securities Act, and the declaration or ordering of the effectiveness of
such registration statement;
 
1.1.16 “Registrable Shares” means the Shares owned by the SunEdison Holders as
of the date of this Agreement, together with any securities (including the
Shares) distributed by the SunEdison Holders to any other Holders by way of plan
of reorganization, purchase (whether through a rights offering or otherwise),
dividend, recapitalization, merger, consolidation, amalgamation or otherwise;
provided, however, that Shares that, pursuant to Section 3.1, no longer have
registration rights hereunder shall not be considered Registrable Shares;
 
1.1.17 “Registration Statement” means a registration statement on Form S-1 or
S-3 or any similar or successor to such forms under the U.S. Securities Act
(which includes any preliminary prospectus, prospectus, prospectus supplement or
free writing prospectus used in connection therewith and any pre- and
post-effective amendments and supplements to such registration statement or
prospectus).
 
1.1.18 “SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the U.S. Securities Act;
 
1.1.19 “Seller Affiliates” has the meaning assigned to such term in Section
2.7.1;
 
1.1.20 “Shares” means shares of the Class A common stock, par value $0.01 per
share, of TERP;
 
1.1.21 “SHC” has the meaning assigned to such term in the preamble;
 
1.1.22 “Shelf Registration” has the meaning assigned to such term in Section
2.1.1(a).
 
1.1.23 “Shelf Registration Statement” means a Registration Statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the U.S. Securities Act (or any successor rule);
 
1.1.24 “SML1” has the meaning assigned to such term in the preamble;
 
1.1.25 “SunEdison” has the meaning assigned to such term in the preamble;
 
1.1.26 “SunEdison Holders” means SunEdison, SHC and SML1;
 
1.1.27 “Suspension Notice” has the meaning assigned to such term in Section 2.5;
 
2
 

--------------------------------------------------------------------------------



1.1.28 “Suspension Reason” means, an event or occurrence that, in the opinion of
TERP’s counsel, would require disclosure of information in a Shelf Registration
Statement not otherwise then publicly disclosed so that such Shelf Registration
Statement (including any supplement or amendment or supplement thereto) will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading.
 
1.1.29 “TERP” has the meaning assigned to such term in the preamble;
 
1.1.30 “U.S. Exchange Act” means the United States Securities Exchange Act of
1934, as amended, or any similar federal statute, and the rules and regulations
promulgated by the SEC thereunder;
 
1.1.31 “U.S. Securities Act” means the United States Securities Act of 1933, as
amended, or any similar federal statute and the rules and regulations
promulgated by the SEC thereunder; and
 
1.1.32 “U.S. Securities Laws” means, collectively, the securities laws of the
United States, including the U.S. Exchange Act, the U.S. Securities Act, state
securities or “blue sky” laws within the United States, and all rules,
regulations and ordinances promulgated thereunder.
 
1.1.33 “Valid Business Reason” has the meaning assigned to such term in Section
2.1.2.
 
1.2   Headings and Table of Contents
 
The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.
 
1.3   Interpretation
 
In this Agreement, unless the context otherwise requires:
 
1.3.1 words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;
 
1.3.2 the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;
 
1.3.3 references to any Person include such Person’s successors and permitted
assigns;
 
1.3.4 except as otherwise provided in this Agreement, any reference in this
Agreement to a statute, regulation, policy, rule or instrument shall include,
and shall be deemed to be a reference also to, all rules and regulations made
under such statute, in the case of a statute, all amendments made to such
statute, regulation, policy, rule or instrument and to any statute, regulation,
policy, rule or instrument that may be passed which has the effect of
supplementing or superseding the statute, regulation, policy, rule or instrument
so referred to;
 
1.3.5 any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;
 
1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day; and
 
1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency.
 
1.4   Invalidity of Provisions
 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties
 
3
 

--------------------------------------------------------------------------------



waive any provision of law which renders any provision of this Agreement invalid
or unenforceable in any respect. The parties will engage in good faith
negotiations to replace any provision which is declared invalid or unenforceable
with a valid and enforceable provision, the economic effect of which comes as
close as possible to that of the invalid or unenforceable provision which it
replaces.
 
1.5   Entire Agreement
 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. There are no warranties, conditions, or
representations (including any that may be implied by statute) and there are no
agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement. No reliance is placed on any warranty,
representation, opinion, advice or assertion of fact made either prior to,
contemporaneous with, or after entering into this Agreement, or any amendment or
supplement hereto, by any party to this Agreement or its directors, officers,
employees or agents, to any other party to this Agreement or its directors,
officers, employees or agents, except to the extent that the same has been
reduced to writing and included as a term of this Agreement, and none of the
parties to this Agreement has been induced to enter into this Agreement or any
amendment or supplement by reason of any such warranty, representation, opinion,
advice or assertion of fact. Accordingly, there will be no liability, either in
tort or in contract, assessed in relation to any such warranty, representation,
opinion, advice or assertion of fact, except to the extent contemplated above.
 
1.6   Waiver, Amendment
 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement will constitute a waiver
of any other provision nor will any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right. This Agreement may not be amended or modified in
any respect except by a written agreement signed by TERP and the Holders of a
majority of the then outstanding Registrable Shares.
 
1.7   Mutual Waiver of Jury Trial
 
AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
1.8   Consent to Jurisdiction and Service of Process
 
EACH OF THE PARTIES HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO
SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH BELOW SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH
IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO
EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM
THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND HEREBY OR THEREBY FURTHER EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.
 
4
 

--------------------------------------------------------------------------------



1.9   Specific Enforcement
 
THE PARTIES ACKNOWLEDGE AND AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE
EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. IT IS
ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT IN ANY COURT OF
COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF DAMAGES OR OTHERWISE (AND
EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE SECURING OR POSTING OF ANY BOND
IN CONNECTION WITH SUCH REMEDY), THIS BEING IN ADDITION TO ANY OTHER REMEDY TO
WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY. THE PARTIES AGREE NOT TO ASSERT
THAT A REMEDY OF SPECIFIC ENFORCEMENT IS UNENFORCEABLE, INVALID, CONTRARY TO LAW
OR INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A REMEDY OF MONETARY DAMAGES
WOULD PROVIDE AN ADEQUATE REMEDY.
 
1.10   Governing Law
 
The internal law of the State of New York shall govern and be used to construe
this Agreement without giving effect to applicable principles of conflicts of
law to the extent that the application of the laws of another jurisdiction would
be required thereby.
 
ARTICLE 2
   
REGISTRATION RIGHTS
 
2.1   Registration
 
2.1.1 Shelf Registration.
 

 
(a)
Subject to Section 2.1.2, TERP shall file a Shelf Registration Statement for a
public offering of all Registrable Shares (the “Shelf Registration”), as set
forth in this Section 2.1.1, on or prior to the later of (i) thirty (30) days
following the date on which TERP has made all then-required filings on Forms
10-K and 10-Q under the U.S. Exchange Act and (ii) thirty (30) days following
the date of this Agreement. For the avoidance of doubt, nothing in this
Agreement shall require TERP to provide for an underwritten offering or
“piggyback” registration rights.

 

 
(b)
If the Registrable Shares are held by the SunEdison Holders at the time TERP
files the Shelf Registration Statement in accordance with Section 2.1.1(a), such
Shelf Registration Statement shall identify the SunEdison Holders as the selling
stockholders and shall provide only for the sale of the Registrable Shares
thereunder (i) to creditors or shareholders of SunEdison in accordance with
SunEdison’s then-current plan of reorganization, if the distribution of such
Registrable Shares to the creditors or shareholders of SunEdison qualifies for
registration under the U.S. Securities Act, or (ii) from time to time in the
market or through other distribution methods, other than through an intermediary
acting as an underwriter.

 

 
(c)
If, at any time during which there are Registrable Shares outstanding (including
after the date on which TERP files the Shelf Registration Statement in
accordance with Section 2.1.1(a)) the SunEdison Holders shall have distributed
any Registrable Shares to creditors or shareholders of SunEdison in a private
unregistered offering, and such creditors or shareholders have become Holders
pursuant to Section 2.8, TERP shall file an amendment or supplement to such
Shelf Registration Statement as promptly as reasonably practicable to identify
such Holders as the selling stockholders and to provide only for the sale of the
Registrable Shares thereby from time to time in the market or through other
distribution methods, other than through an intermediary acting as an
underwriter.

 
2.1.2   Deferral of Filing. TERP may defer the filing (but not the preparation)
of any supplement or amendment to such Shelf Registration Statement required to
be filed pursuant to Section 2.4(e) if in the opinion of TERP’s counsel, the
filing of such supplement or amendment would require disclosure of information
not otherwise then required by law to be publicly disclosed and, in the good
faith and
 
5
 

--------------------------------------------------------------------------------



reasonable judgment of the board of directors of TERP, such disclosure is
reasonably expected to materially and adversely affect any material financing,
acquisition, corporate reorganization or merger or other material transaction or
event involving TERP (a “Valid Business Reason”) until such Valid Business
Reason no longer exists. In no event shall TERP avail itself of the right to
defer the filing of any supplement or amendment to such Shelf Registration
Statement for more than ninety (90) days (in aggregate during the term of this
Agreement); and TERP shall give notice to the Holders of its determination to
defer the filing of any supplement or amendment to such Shelf Registration
Statement pursuant to Section 2.4(e), and of the fact that the Valid Business
Reason for such deferral no longer exists, in each case, promptly after the
occurrence thereof.
 
2.2   Short-Form Filings
 
TERP shall use its commercially reasonable efforts to cause the Shelf
Registration to be registered on Form S-3 (or any successor form), and if TERP
is not then eligible under the U.S. Securities Laws to use Form S-3, the Shelf
Registration shall be registered on the form, if any, for which TERP then
qualifies. TERP shall use its commercially reasonable efforts to become eligible
to use Form S-3 and, after becoming eligible to use Form S-3, shall use its
commercially reasonable efforts to remain so eligible. After becoming eligible
to use Form S-3, TERP may convert the Shelf Registration on such other form into
a Shelf Registration on Form S-3 by filing a post-effective amendment.
 
2.3   Holdback Agreements
 
Each Holder agrees, to the extent such Holder together with any Person with whom
such Holder has formed (and not terminated) a “group” (as defined in the
Exchange Act), beneficially owns 10% or more of the outstanding Shares, not to
offer, sell, contract to sell or otherwise dispose of any Registrable Shares, or
any securities convertible into or exchangeable or exercisable for such
securities, including any sale pursuant to Rule 144 under the U.S. Securities
Act (except as part of such underwritten offering), during the seven (7) days
prior to, and during the ninety (90)-day period (or such lesser period as the
lead or managing underwriters may require) beginning on, the Effective Date for
an underwritten offering by TERP (or, in the case of an offering pursuant to an
Effective Shelf Registration Statement, the pricing date for such underwritten
offering).
 
2.4   Registration Procedures
 
TERP will use its commercially reasonable efforts to effect the registration of
the Registrable Shares in accordance with the applicable methods of disposition
set forth in Section 2.1.1(b) or (c), as promptly as is practicable, and
pursuant thereto TERP will:
 

 
(a)
prepare and file, pursuant to Section 2.1.1, a Shelf Registration Statement with
respect to the Registrable Shares and use its reasonable best efforts to cause
such Shelf Registration Statement to become Effective as soon as reasonably
practicable following the filing thereof; provided that as far in advance as
practicable before filing such Shelf Registration Statement or any amendment or
supplement thereto, TERP will furnish to the Holders copies of reasonably
complete drafts of such Shelf Registration Statement prepared to be filed
(including exhibits), and any Holder shall have the opportunity to object to any
information contained therein and TERP will give reasonable consideration to and
discuss with such Holder in good faith any corrections reasonably requested by
such Holder with respect to such information prior to filing any such Shelf
Registration Statement or any amendment or supplement thereto;

 

 
(b)
prepare and file with the SEC such amendments and supplements to such Shelf
Registration Statement as may be necessary to keep such Shelf Registration
Statement Effective and to comply with the provisions of the applicable U.S.
Securities Laws with respect to the disposition of all Registrable Shares
subject thereto for a period ending on the earlier of (i) one (1) year after the
date of this Agreement and (ii) the date on which all Registrable Shares shall
have been disposed of in accordance with such Shelf Registration Statement or
are freely tradable, without volume or manner of sale restrictions, under the
U.S. Securities Act;

 

 
(c)
furnish to each Holder such number of copies of such Shelf Registration
Statement, each amendment and supplement thereto, any documents incorporated by
reference therein and such other documents as such Holder may reasonably request
in order to facilitate the disposition of the Registrable Shares

 
6
 

--------------------------------------------------------------------------------

 
 
owned by such Holder (it being understood that, subject to Section 2.5 and the
requirements of the applicable U.S. Securities Laws, TERP consents to the use of
such Shelf Registration Statement and any amendment or supplement thereto by
each seller in connection with the offering and sale of the Registrable Shares
covered by such Shelf Registration Statement);

 

 
(d)
use its commercially reasonable efforts to register or qualify the Registrable
Shares under such other securities or blue sky laws of such jurisdictions as the
holders of a majority of the Registrable Shares may reasonably request; use its
commercially reasonable efforts to keep each such registration or qualification
(or exemption therefrom) effective during the period in which such Shelf
Registration Statement is required to be kept effective; and do any and all
other acts and things which may be reasonably necessary or advisable to enable
each Holder to consummate the disposition of the Registrable Shares owned by
such Holder in such jurisdictions (provided, however, that TERP will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (ii)
subject itself to taxation in any such jurisdiction, or (iii) consent to general
service of process in any such jurisdiction);

 

 
(e)
promptly notify each Holder and (if requested by any such Holder) confirm such
notice in writing (i) when any supplement or amendment to such Shelf
Registration Statement has been filed following the Effective Date, and when the
same has become Effective, (ii) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Shares under state securities or “blue
sky” laws or the initiation of any proceedings for that purpose, and (iii) at
any time when a prospectus relating to such Holder’s disposition of Registrable
Shares is required to be delivered under the applicable U.S. Securities Laws, of
the happening of any event which makes untrue any statement of a material fact
in such Shelf Registration Statement or which requires the making of any changes
in such Shelf Registration Statement so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
subject to a deferral for a Valid Business Reason pursuant to Section 2.1.2, as
promptly as practicable thereafter, prepare and file with the SEC and furnish a
supplement or amendment to such Shelf Registration Statement so that, as
thereafter deliverable to the purchasers of such Registrable Shares, such Shelf
Registration Statement will not contain any untrue statement of a material fact
or omit a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

 

 
(f)
permit any selling Holder, which in such Holder’s reasonable judgment, might be
deemed to be an underwriter or a controlling person of TERP, to participate in
the preparation of such Shelf Registration Statement and to give reasonable
consideration to and discuss with such Holder in good faith the insertion
therein of material, furnished to TERP in writing, which in the reasonable
judgment of such Holder and its counsel should be included in such Shelf
Registration Statement;

 

 
(g)
use its commercially reasonable efforts to comply with all applicable U.S.
Securities Laws, and make generally available to TERP’s security holders an
earnings statement satisfying the provisions of Section 11(a) of the U.S.
Securities Act as soon as reasonably practicable, but in no event later than
sixty (60) days after the end of the calendar year, beginning with the first day
of TERP’s first fiscal quarter of such calendar year commencing after the
Effective Date, which earnings statement shall cover said calendar year, and
which requirement will be deemed to be satisfied if TERP timely files complete
and accurate information on Forms 10-K and 8-K under the U.S. Exchange Act which
otherwise complies with Rule 158 under the U.S. Securities Act;

 

 
(h)
if requested by any Holder, promptly consider and discuss with such Holder in
good faith incorporating in a prospectus supplement or post-effective amendment
such information as such Holder reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Shares being sold
by such Holder, and promptly make all required filings of any such prospectus
supplement or post-effective amendment so incorporated; provided, that TERP
shall not be required to consider or discuss the inclusion in such Shelf
Registration Statement of any selling stockholder or any method of disposition
other than as set forth in Section 2.1.1(b) or (c), as applicable.

 
7

--------------------------------------------------------------------------------





 

 
(i)
if any securities are to be evidenced by certificates, cooperate with the
applicable selling Holder to facilitate the timely preparation and delivery of
certificates (which shall not bear any restrictive legends unless required under
applicable law) representing securities sold under such Shelf Registration
Statement and enable such securities to be in such denominations and registered
in such names as such Holder may request and keep available and make available
to TERP’s transfer agent prior to the Effective Date a supply of such
certificates;

 

 
(j)
to the extent that any selling Holder, in such Holder’s reasonable judgment,
might be deemed to be an underwriter, and subject to the receipt, if reasonably
requested by TERP, of confidentiality agreements in customary form and subject
to customary exceptions, promptly make available for inspection by such Holder
and any attorney, accountant or other agent or representative retained by any
such Holder (collectively, the “Inspectors”), all financial and other records,
pertinent corporate documents and properties of TERP (collectively, the
“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause TERP’s officers, directors and employees
to supply all information requested by any such Inspector in connection with
such Shelf Registration Statement; provided, however, that, (i) unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in such Shelf Registration Statement or the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, TERP shall not be required to provide any information under this
subparagraph (m) if TERP believes, after consultation with counsel for TERP,
that to do so would cause TERP to forfeit an attorney-client privilege that was
applicable to such information and (ii) each Holder of Registrable Shares agrees
that it will, upon learning that disclosure of such Records is sought in a court
of competent jurisdiction, give notice to TERP and allow TERP, at its expense,
to undertake appropriate action and to prevent disclosure of the Records deemed
confidential;

 

 
(k)
use commercially reasonable efforts to cause the Registrable Shares included in
such Shelf Registration Statement to be listed on The NASDAQ Stock Market LLC or
such other primary securities exchange on which the Shares (or, if the
Registrable Shares are not Shares, such other securities that form the
Registrable Shares) may be primarily listed;

 

 
(l)
provide a transfer agent and registrar for all Registrable Shares registered
hereunder;

 

 
(m)
cooperate with each Holder participating in the disposition of such Registrable
Shares and its counsel in connection with any filings required to be made with
FINRA;

 

 
(n)
during the period when a prospectus is required to be delivered under the
applicable U.S. Securities Laws, promptly file all documents required to be
filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the U.S.
Exchange Act;

 

 
(o)
notify each Holder of Registrable Shares promptly of any request by the SEC for
the amending or supplementing of such Shelf Registration Statement or for
additional information; and

 

 
(p)
advise each Holder of Registrable Shares, promptly after it shall receive notice
or obtain knowledge thereof, of the issuance of any stop order or ruling by the
SEC suspending the effectiveness of such Shelf Registration Statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its commercially reasonable efforts to prevent the issuance of any stop order or
to obtain its withdrawal at the earliest practicable moment if such stop order
should be issued.

 
2.5   Suspension of Dispositions
 
Each Holder agrees by acquisition of any Registrable Shares that, upon receipt
of any notice (a “Suspension Notice”) from TERP of the happening of any event or
occurrence that constitutes a Suspension Reason, such Holder will forthwith
discontinue disposition of Registrable Shares pursuant to the Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended prospectus, or until it is advised in writing (the “Advice”) by TERP
that the use of the Shelf Registration Statement may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the Shelf Registration Statement and, if so directed by TERP,
such Holder will deliver to TERP all copies, other than permanent file copies
then in such Holder’s possession, of the Shelf Registration Statement covering
such Registrable Shares current at the time of receipt of such notice. TERP
shall use its commercially reasonable efforts and take such actions as are
reasonably necessary to render the Advice as promptly as practicable. A
 
8
 

--------------------------------------------------------------------------------



Suspension Notice shall only disclose the fact that a Suspension Reason has
occurred and that such notice constitutes a Suspension Notice pursuant to this
Section 2.5.
 
2.6   Registration Expenses
 
All fees and expenses of TERP incident to TERP’s performance of its obligations
under this Article 2, including all registration and filing fees, all fees and
expenses associated with filings required to be made with FINRA, fees and
expenses of compliance with securities or “blue sky” laws (including reasonable
fees and disbursements of counsel in connection with “blue sky” qualifications
of the Registrable Shares), printing expenses (including expenses of printing
certificates for the Registrable Shares and of printing prospectuses), messenger
and delivery expenses, the fees and expenses incurred in connection with any
listing or quotation of the Registrable Shares, fees and expenses of counsel for
TERP and its independent auditors, the fees and expenses of any special experts
retained by TERP in connection with such registration, and the fees and expenses
of other persons retained by TERP, will be borne by TERP whether or not the
Shelf Registration Statement required to be filed pursuant to Section 2.1.1(a)
becomes Effective; provided, however, that the fees and expenses of any counsel,
accountants, or other persons retained or employed by any Holder will be borne
by such Holder.
 
2.7   Indemnification
 
2.7.1 TERP agrees to indemnify and reimburse, to the fullest extent permitted by
law, each Holder of Registrable Shares and their Affiliates, and each of their
employees, advisors, agents, representatives, partners, officers, and directors
and each Person who Controls such Holder or Affiliate and any agent or
investment advisor thereof or thereto (other than, in each case, any underwriter
participating in an offering of Shares or other securities of TERP)
(collectively, the “Seller Affiliates”) (i) against any and all losses, claims,
damages, liabilities, and expenses, joint or several (including, without
limitation, reasonable attorneys’ fees and disbursements except as limited by
Section 2.7.3) resulting from any untrue or alleged untrue statement of a
material fact contained in the Shelf Registration Statement required to be filed
pursuant to Section 2.1.1(a) or any amendment thereof or supplement thereto (or
any documents incorporated therein by reference) or contained in any “issuer
free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act), or any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) against any violation or alleged violation by TERP of the U.S. Securities
Act, the U.S. Exchange Act, any state securities law or any rule or regulation
promulgated under the U.S. Securities Act, the U.S. Exchange Act or any U.S.
Securities Law and relating to action or inaction required of TERP in connection
with registration or qualification thereunder or compliance therewith, (iii)
against any and all loss, liability, claim, damage, and expense whatsoever, as
incurred, to the extent of the aggregate amount paid in settlement of any
litigation or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, and (iv) against any and all costs and expenses
(including reasonable fees and disbursements of counsel) as may be reasonably
incurred in investigating, preparing, or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon, arising out of, related to or
resulting from any such untrue statement or omission or alleged untrue statement
or omission, or violation of the U.S. Securities Laws, to the extent that any
such expense or cost is not paid under subparagraph (i), (ii) or (iii) above;
except insofar as any such statements are made in reliance upon and in
conformity with information furnished in writing to TERP by such seller or any
Seller Affiliate for use therein or arise from such Holder’s or any Seller
Affiliate’s failure to deliver a copy of such Shelf Registration Statement or
any amendments or supplements thereto after TERP has furnished such Holder or
Seller Affiliate with a sufficient number of copies of the same.
 
2.7.2 Each Holder shall furnish to TERP in writing such information as TERP
reasonably requests for use in connection with the Shelf Registration Statement
required to be filed pursuant to Section 2.1.1(a) and, to the fullest extent
permitted by law, will indemnify and reimburse TERP and its Affiliates and each
of their employees, advisors, agents, representatives, partners, officers and
directors and each Person who Controls TERP (excluding such Seller or any Seller
Affiliate) and any agent or investment advisor thereof or thereto against any
and all losses, claims, damages, liabilities, and expenses, joint or several
(including, without
 
9
 

--------------------------------------------------------------------------------



limitation, reasonable attorneys’ fees and disbursements except as limited by
Section 2.7.3) resulting from any untrue statement or alleged untrue statement
of a material fact contained in such Shelf Registration Statement or any
amendment thereof or supplement thereto (or any documents incorporated therein
by reference) or contained in any “issuer free writing prospectus” (as such term
is defined in Rule 433 under the Securities Act), or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission is
contained in any information furnished in writing by such Holder or any of its
Seller Affiliates expressly for use in such Shelf Registration Statement or any
amendment thereof or supplement thereto; provided that the obligation to
indemnify will be several, not joint and several, among such Holders of
Registrable Shares, and the liability of each such Holder of Registrable Shares
will be in proportion to, and will be limited to, the net amount received by
such Holder from the sale of Registrable Shares pursuant to such Shelf
Registration Statement; provided, however, that such Holder of Registrable
Shares shall not be liable in any such case to the extent that prior to the
filing of such Shelf Registration Statement or amendment thereof or supplement
thereto, such Holder has furnished in writing to TERP information which
corrected or made not misleading information previously furnished to TERP.
 
2.7.3 Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give such notice shall not
limit the rights of such Person) and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (x) the
indemnifying party has agreed to pay such fees or expenses, (y) the indemnifying
party shall have failed to assume the defense of such claim and employ counsel
reasonably satisfactory to such person, or (z) such counsel has been retained
due to a conflict as described below. If such defense is not assumed by an
indemnifying party who is not entitled to, or elects not to, assume such
defense, such indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld or delayed). If such defense is assumed by the
indemnifying party pursuant to the provisions hereof, such indemnifying party
shall not settle or otherwise compromise the applicable claim unless (1) such
settlement or compromise contains a full and unconditional release of the
indemnified party without any admission of liability on the part of such
indemnified party or (2) the indemnified party otherwise consents in writing. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim (together with appropriate local counsel), unless in the reasonable
judgment of any indemnified party, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and disbursements of such additional counsel or counsels.
 
2.7.4 Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.7.1 or Section 2.7.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities, or expenses (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
liabilities, or expenses (or actions in respect thereof) in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.7.4 were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of
 
10
 

--------------------------------------------------------------------------------



allocation which does not take account of the equitable considerations referred
to in this Section 2.7.4. The amount paid or payable by an indemnified party as
a result of the losses, claims, damages, liabilities, or expenses (or actions in
respect thereof) referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such indemnified party in connection
with investigating or, except as provided in Section 2.7.3, defending any such
action or claim. Notwithstanding the provisions of this Section 2.7.4, no Holder
shall be required to contribute an amount greater than the dollar amount by
which the net proceeds received by such Holder with respect to the sale of any
Registrable Shares exceeds the amount of damages which such Holder has otherwise
been required to pay by reason of any and all untrue or alleged untrue
statements of material fact or omissions or alleged omissions of material fact
made in the Shelf Registration Statement, or any amendment thereof or supplement
thereto related to such sale of Registrable Shares. No person guilty of
fraudulent misrepresentation shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations in this Section 2.7.4 to contribute shall be several in proportion
to the amount of Registrable Shares registered by them and not joint.
 
2.7.5 If indemnification is available under this Section 2.7, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Section 2.7.1 and Section 2.7.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in Section 2.7.4 subject, in the case of the Holders, to the
limited dollar amounts set forth in Section 2.7.2.
 
2.7.6 The indemnification and contribution provided for under this Agreement
will (i) remain in full force and effect regardless of any investigation made by
or on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and (ii) will survive the transfer of
securities and the termination of this Agreement.
 
2.8   Transfer of Registration Rights
 
The rights of each SunEdison Holder under this Agreement may, in such SunEdison
Holder’s discretion, be assigned, in whole or in part, to any shareholder or
creditor of SunEdison who is the direct transferee of all or any portion of such
SunEdison Holder’s Registrable Shares and who agrees in writing to be subject to
and bound by all the terms and conditions of this Agreement. For clarity, in the
case of a transfer of less than all of such SunEdison Holder’s Registrable
Shares, no such assignment will limit or otherwise impair such SunEdison
Holder’s rights under this Agreement. The SunEdison Holder shall provide TERP
with written notice promptly after such assignment, stating the name and address
of the assignee and identifying the Shares as to which the rights under this
Agreement are being assigned.
 
2.9   Preservation of Rights
 
TERP will not directly or indirectly enter into any agreement, take any action,
or permit any change to occur, with respect to its securities that violates,
conflicts with or subordinates the rights expressly granted to the Holders in
this Agreement.
 
ARTICLE 3
   
TERMINATION
 
3.1   Termination
 
The Holders may exercise the registration rights granted hereunder in such
manner and proportions as they shall agree among themselves. The registration
rights hereunder shall cease to apply to any particular Registrable Share upon
the earliest of (i) one (1) year after the date of this Agreement, (ii) the date
on which a Registration Statement with respect to the sale of such Share (or
other security) shall have become Effective and such Share (or other security)
shall have been disposed of in accordance with such Registration Statement,
(iii) the date on which such Share (or other security) is freely tradable,
without volume or manner of sale restrictions, under the U.S. Securities Act and
(iv) the date on which such Share (or other security) shall have been
transferred in a transaction in which rights under this Agreement are not
assigned in accordance with Section 2.8.
 
11
 

--------------------------------------------------------------------------------



ARTICLE 4
   
MISCELLANEOUS
 
4.1   Enurement
 
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 
4.2   Notices
 
Any notice, request, instruction or other document to be given hereunder by any
party hereto to the others shall be in writing and delivered personally or sent
by registered or certified mail, postage prepaid, overnight courier or email:
 
if to a SunEdison Holder:
 
SunEdison, Inc,
Two CityPlace Drive, 2nd Floor
St. Louis, MO 63141
 

Attention:
Martin Truong (prior to SunEdison Holder's emergence from Chapter 11)
Richard Katz (after SunEdison Holder's emergence from Chapter 11)

E-mail:
mtruong@sunedison.com
rich.katz@torquepointllc.com

 
with a copy to (prior to SunEdison Holder’s emergence from Chapter 11):
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square New York, New York 10036
 

Attention:
Jay M. Goffman and J. Eric Ivester

Fax Number:
(917) 777-2120
(917) 777-3111

E-mail:
jay.goffman@skadden.com
eric.ivester@skadden.com

 
with a copy to (after SunEdison Holder’s emergence from Chapter 11):
 
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
 

Attention:
Arik Preis and Jeffrey Kochian

Fax Number:
(212) 872-1002

E-mail:
apreis@akingump.com
jkochian@akingump.com

 
if to TERP:


TerraForm Power, Inc.
7550 Wisconsin Ave.
Bethesda, MD 20814
 

Attention:
General Counsel

 
Andrea Rocheleau

Fax number:
+1 240 264 8100

E-mail:
andrea.rocheleau@brookfieldrenewable.com

 
or to such other persons or addresses as may be designated in writing by the
party hereto to receive such notice as provided above. Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; three (3)
Business Days after deposit in the mail, if sent by registered or certified
mail; on the next Business Day after deposit with an overnight courier, if sent
by an overnight courier; when sent by email if sent by email.
 
4.3   Authority
 
Each of the parties hereto represents to the other that (i) it has the corporate
or partnership power and authority to execute, deliver and perform this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate or partnership action and no
such further action is required, (iii) it has duly and validly executed and
delivered this Agreement, and (iv) this Agreement is a legal, valid and binding
obligation, enforceable against it in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equity principles.
 
4.4   Further Assurances
 
Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use commercially
reasonable efforts and take all such steps as may be reasonably within its power
to implement to their full extent the provisions of this Agreement.
 
12
 

--------------------------------------------------------------------------------



4.5   Counterparts
 
This Agreement may be signed in counterparts and each of such counterparts will
constitute an original document and such counterparts, taken together, will
constitute one and the same instrument.
 
[NEXT PAGE IS SIGNATURE PAGE]
 
13
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.
 
 
TERRAFORM POWER, INC.
 
 
 
 
By:
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary
     
 
SUNEDISON, INC.
 
 
 
 
By:
/s/ John S. Dubel
 
 
Name: John S. Dubel
 
 
Title: CRO
     
 
SUNEDISON HOLDINGS CORPORATION
 
 
 
 
By:
/s/ John S. Dubel
 
 
Name: John S. Dubel
 
 
Title: CRO
     
 
SUNE ML1, LLC
 
 
 
 
By:
/s/ John S. Dubel
 
 
Name: John S. Dubel
 
 
Title: CRO



14

--------------------------------------------------------------------------------
